DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prosthetic valve which has the atrial and ventricular flanges deployed in the atrium and ventricle, respectively, and the commissure support posts extending below the native heart valve and the ventricular flange (claims 1 and 11) and the annulus portion, of the annular body of the prosthetic valve, positioned within and annulus of the native heart valve (claims 7 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the parameters of “the commissure support posts extend below the native heart valve and the ventricular flange (claims 1 and 11), “a tip of each of the atrial protrusions points in a direction that is substantially orthogonal to the central axis” (claim 4), “a tip of each of the ventricular protrusions points in a direction that is substantially orthogonal to the central axis” (claim 5), and the plurality of rows of open cells includes first and second circumferentially extending rows of cells defining inlet and outlet ends, respectively, wherein “each commissure support post extends from the first row of cells to the second row of cells” (claim 12) were never
mentioned in the originally filed specification. It is to be noted that these are NOT a new matter
issue, and can be remedied by adding the above mentioned parameters to the specification.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: line 11 of claim 1 recites the limitation of “commissure posts”, and line 12 of claim 11 recites the limitation of “commissure support”; in order to keep claim terminology consistent throughout all the claims, it is suggested both the above mentioned limitations be amended to state “commissure support post(s)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitations of “the right atrium”, on line 2, “the atrial septum”, on line 2, “the left atrium”, on line 3, and “the native mitral valve”, on lines 3 and 4; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, it is suggested the word “the” be deleted and replaced with the word “a/an” for all the above mentioned limitations on lines 2 and 3.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US Patent No. 9,393,111), as disclosed in the IDS dated 12/18/2020, hereinafter Ma.
Regarding claims 1-3 and 8, Ma discloses a method of replacing the function of a native heart valve between an atrium and a ventricle of the heart comprising inserting a distal end portion of a delivery apparatus into a patient's body, wherein a prosthetic valve is disposed along the distal end portion of the delivery apparatus in a radially compressed state (Column 4, Lines 28-36; Column 5, Lines 5-12 & Column 6, Lines 2-7), the prosthetic valve (20), illustrated in Figures 1-6B, comprising a radially collapsible, illustrated in Figure 6B, and expandable, illustrated in Figures 1-5B, annular body (28) defining a central axis and a lumen extending therethrough from an inlet to an outlet of the annular body, the annular body (28) comprising a network of struts interconnected at a plurality of nodes to form a plurality of open cells, illustrated in Figures 1, 4 and 5a (Column 5, Lines 60-62 & Column 6, Lines 56-57), the annular body further comprising three circumferentially spaced, longitudinally extending commissure support posts (the segment where four struts 50 join together, example depicted as SP in modified figure 4, below) of fixed length extending in parallel with each other, wherein the commissure posts extend substantially the entire length of the annular body, and a valve member comprising three leaflets (48) coupled to the commissure support posts, illustrated in Figures 7A, 7B, 9A and 9B (Column 9, Lines 33-41); an atrial flange (22) coupled to, and extending radially away from, the annular body (28), the atrial flange (22) comprising a plurality of radially extending atrial protrusions; a ventricular flange (29) coupled to, and extending radially away from, the annular body (28), the ventricular flange (24) comprising a plurality of radially extending ventricular protrusions (29), illustrated in Figures 1-5A; wherein the atrial protrusions, of the atrial flange (22), are connected to a first set of nodes, the ventricular protrusions (29) are connected to a second set of nodes, and wherein the first set of nodes are axially spaced from the second set of nodes, illustrated in Figures 1-4; positioning the prosthetic valve adjacent the native heart valve (Column 6, Lines 2-7); radially expanding the annular body (28) within the native heart valve; deploying the atrial flange (22) on an atrial side of the native heart valve and deploying the ventricular flange (24) on a ventricular side of the native heart valve such that the atrial flange (22) and the ventricular flange (24) press against the atrial and ventricular sides of the native heart valve, thereby retaining the prosthetic valve in place; wherein, following deployment of the atrial and ventricular flanges, the commissure support posts extend below the native heart valve and the ventricular flange, illustrated in Figure 5B (Column 8, Lines 27-35 and 40-42).

    PNG
    media_image1.png
    445
    456
    media_image1.png
    Greyscale


Regarding claim 4, Ma discloses the method of claim 2, wherein a tip of each of the atrial protrusions, of the atrial flange (22/H1), points in a direction that is substantially orthogonal to the central axis, illustrated in Figure 5A (Column 6, Lines 45-47 – to clarify, it is stated that “angle 1 of the atrial flange 22 in relation to the axis of the valve body 28 can be in the range from 0 to 150 degrees”; thus, if angle 1 were roughly 90°, the tips of the atrial protrusions, of atrial flange 22, would point in a direction substantially orthogonal to the central axis).
Regarding claim 6, Ma discloses the method of claim 2, wherein the atrial protrusions, of the atrial flange (22), are angularly offset from the ventricular protrusions (29), illustrated in Figures 1-4.
Regarding claim 7, Ma discloses the method of claim 1, wherein the commissure support posts have upper end portions connected to an annulus portion (26) of the annular body (28) positioned between the atrial flange (22) and the ventricular flange (24), illustrated in Figures 1, 4 and 5A, and wherein radially expanding the annular body (28) causes the annulus portion (26) to be positioned within an annulus of the native valve, illustrated in Figure 5B (Column 8, Lines 30-35).
Regarding claims 11, 15, 17 and 18, Ma discloses a method of replacing the function of a native heart valve between an atrium and a ventricle of the heart comprising inserting a distal end portion of a delivery apparatus into a patient's body, wherein a prosthetic valve is disposed along the distal end portion of the delivery apparatus in a radially compressed state (Column 4, Lines 28-36; Column 5, Lines 5-12 & Column 6, Lines 2-7), the prosthetic valve (20), illustrated in Figures 1-6B, comprising a radially collapsible, illustrated in Figure 6B, and expandable, illustrated in Figures 1-5B, cylindrical annular body (28) defining a central axis and a lumen extending therethrough from an inlet to an outlet of the annular body, the annular body (28) comprising a plurality of struts arranged to form a plurality of circumferentially extending rows of open cells, illustrated in Figures 1, 4 and 5a (Column 5, Lines 60-62 & Column 6, Lines 56-57), the annular body further comprising three circumferentially spaced, longitudinally extending commissure support posts (the segment where four struts 50 join together, example depicted as SP in modified figure 4, above) of fixed length extending in parallel with each other, wherein each commissure support is connected to another commissure support post by open cells of each row, and a valve member comprising three leaflets (48) coupled to the commissure support posts, illustrated in Figures 7A, 7B, 9A and 9B (Column 9, Lines 33-41); an atrial flange (22) coupled to, and extending radially away from, the annular body (28), the atrial flange (22) comprising a plurality of radially extending atrial protrusions; a ventricular flange (29) coupled to, and extending radially away from, the annular body (28), the ventricular flange (24) comprising a plurality of radially extending ventricular protrusions (29), illustrated in Figures 1-5A; positioning the prosthetic valve adjacent the native heart valve (Column 6, Lines 2-7); radially expanding the annular body (28) within the native heart valve; deploying the atrial flange (22) on an atrial side of the native heart valve and deploying the ventricular flange (24) on a ventricular side of the native heart valve such that the atrial flange (22) and the ventricular flange (24) press against the atrial and ventricular sides of the native heart valve, thereby retaining the prosthetic valve in place; wherein, following deployment of the atrial and ventricular flanges, the commissure support posts extend below the native heart valve and the ventricular flange, illustrated in Figure 5B (Column 8, Lines 27-35 and 40-42).
Regarding claim 12, Ma discloses the method of claim 11, wherein the plurality of rows of open cells includes a first circumferentially extending row of cells (IC) defining an inlet end of the annular body and a second circumferentially extending row of cells (OC) defining an outlet end of the annular body, illustrated in Figures 1, 4-5B and modified figure 4, above.
Regarding claim 16, Ma discloses the method of claim 11, wherein the commissure support posts have upper end portions connected to an annulus portion (26) of the annular body (28) positioned between the atrial flange (22) and the ventricular flange (24), illustrated in Figures 1, 4 and 5A, and wherein radially expanding the annular body (28) causes the annulus portion (26) to be positioned within an annulus of the native valve, illustrated in Figure 5B (Column 8, Lines 30-35).
Regarding claims 19 and 20, Ma discloses the method of claim 11, further comprising advancing the distal end portion of the delivery apparatus and the prosthetic valve into a right atrium and across an atrial septum into a left atrium to position the prosthetic valve adjacent a native mitral valve and then implanting the prosthetic valve within the native mitral valve, wherein the ventricular flange (24) is deployed from the delivery apparatus on the ventricular side of the native mitral valve before the atrial flange (22) is deployed from the delivery apparatus on the atrial side of the native mitral valve, illustrated in Figure 5B (Column 5, Lines 10-15; Column 6, Lines 28-30 & Column 11, Lines 56-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claims 1 and 11 above, and in view of Eberhardt et al. (US PG Pub. 2009/0292350), hereinafter Eberhardt.
Regarding claims 9 and 14, Ma discloses the method of claims 1 and 11, wherein the leaflets (48) are stitched to the commissure support posts (50), illustrated in Figures 3 and 9B (Column 9, Lines 39-41); but does not specifically teach the commissure support posts have a plurality of openings for the stitching.
	However, Eberhardt teaches a prosthetic valve (60), in the same field of endeavor, comprising commissure support posts (62), which have a plurality of openings (66), illustrated in Figures 5-8); the plurality of openings act as anchoring points for fastening materials, such as sutures, in order to attach/stitch valve material to the prosthetic valve ([0054]).
	In view of the teachings of Eberhardt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Ma to further include the commissure support posts having a plurality of openings, in order to act as anchoring points for fastening materials, such as sutures, in order to stitch valve material/leaflets to the prosthetic valve, as taught by Eberhardt.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-18 of U.S. Patent No. 10,881,512. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a method comprising inserting a distal end portion of a delivery apparatus into a patient's body, wherein a prosthetic valve is disposed along the distal end portion of the delivery apparatus in a radially compressed state, the prosthetic valve comprising a radially collapsible and expandable annular body defining a central axis and a lumen extending therethrough from an inlet to an outlet of the annular body, the annular body comprising a network of struts interconnected at a plurality of nodes to form a plurality of open cells, the annular body further comprising three circumferentially spaced, longitudinally extending commissure support posts of fixed length extending in parallel with each other; an atrial flange coupled to the annular body and extending radially away from the annular body; a ventricular flange coupled to the annular body and extending radially away from the annular body; and a valve member comprising three leaflets coupled to the commissure support posts; positioning the prosthetic valve adjacent the native heart valve and radially expanding the annular body; deploying the atrial and ventricular flanges on atrial and ventricular sides of the native heart valve; wherein, following deployment of the atrial flange and the ventricular flange, the commissure support posts extend below the native heart valve and the ventricular flange.  It is to be noted that omission, in the current application, of additional structure set forth in the claims of U.S. Patent No. 10,881,512, with subsequent loss of their function would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 5, 10 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and the Double Patenting rejection, above, is overcome (for example via filing a terminal disclaimer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774